Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/20 has been entered.
 
Priority
This application is a divisional application of application 13/890,940 and continuation in part of 15/342,412. Claimed subject matter of the instant application is not covered with any of the prior filed application, and therefore the priority dated for the claimed subject matter is the filing date of the instant application 11/19/18.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjacent corridor, , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: pressure differential between the corridor and the patient room, computing a desired pressure differential between the patient room and the corridor, controlling a damper in the air path to control the pressure differential between the patient room and the corridor, computed pressure differential based upon location of the patient room and corridor, and wherein the conditioned or return air path is controlled to pressurize the air in the patient room in response to a combined measure of the relationship of the building air pressure at the plurality of sensor locations and the desired pressure differential between the pressure of the patient room and the corridor.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a pressurized air in order to overcome escaped air through the return air system or exfiltration gaps, does not reasonably provide enablement for computing desired pressure differential between the patient room and corridor; the differential pressure is computed based upon location of the patient room and adjacent corridor (note that the patient room and the corridor is not shown on the drawing and specification does not provide explanation how to compute the pressure differential based on location. Claim 4); to control the return air path to pressurize the air in the patient room in response to a combined measure of relationship of  the building air pressure at the plurality of sensor locations and the desired pressure differential between the pressure of the patient room and adjacent corridor (claim 5).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. While the specification teaches the summary of the invention, in paragraph 0032 of the application as filed, (as the only paragraph in the whole specification that describes the claimed method): 
” [0032] In another aspect, the invention features a method of controlling the pressurization of a patient room in a healthcare environment, for the purpose of minimizing airflows between rooms. In this aspect, a patient room having a return air path, or having exfiltration gaps allowing air to except from the building envelope, is .

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of In this case the limitation “adjacent corridor” is not described in the specification as filed. What was filed is “adjacent room and corridor”, therefore the corridor was not adjacent to the patient room, as filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is recites the limitation "the plurality of sensors" in 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordin 2011/0197766 in on view of Planning and designing an isolation Facility in Hospitals 
Bordin teaches:
Regarding claim  1.    A method of controlling the air flow of an HVAC system for a healthcare facility, the HVAC (par. 0030) system including a heating and air conditioning system for supplying conditioned air to the building, and a return air path for removing air from the building 14 (fig. 1), the return air path (par. 0030) including a recirculate output for delivering return air to the conditioning system (par. 0030), and a relief output for exhausting return air to the atmosphere surrounding the building (par. 0030), 
Bordin further teaches the whole building is pressurized in order to prevent infiltration (at least par. 0002), and the common area 34 consisting of the corridor (par. 0034) and the patient room 32 are devided by a wall 40 (par. 0035) and is subject to a modest /minimum pressure differential on each side thereof (par. 0035)
Bordin is not specific regarding measuring the pressure differential between the patient room and the corridor. ,
Planning and designing an isolation Facility in Hospitals teaches: 
Regarding claim 1, 
a.    measuring a pressure differential between a patient room (fig. 2) occupied be a patient  and an adjacent corridor ( fig. 2, page 51, second column, second paragraph stated that the pressure is controlled such that the pressure is maintained by to the corridor. 
c.    controlling the conditioned air path or return air path to the patient to pressurize the air in the patient room to achieve the desired pressure differential (fig. 2)
wherein the desired pressure differential reduces air flow from the corridor to the patient room (fig. 2.).
Regarding claim 3, controlling a in the air path to control the pressure differential between the patient room and the adjacent corridor See Planning and designing an isolation Facility in Hospitals teaches controlling dampers, page 51, column 2, second paragraph, and fig. 2).
4.    The method of claim 1 wherein the desired pressure differential is computed based upon the building configuration (fig. 2, also note that building configuration is necessary to determine the load of the building, in order to control the supply, return and recirculating air, and thus to control the pressure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Bordin invention modified with the pressurized patient room in order to prevent air from the corridor to enter the patient room and thus protect the patient from the outside environment in order to prevent contamination of the patient room and protect patient health.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordin 2011/0197766 in on view of Planning and designing an isolation Facility in Hospitals and Belusa 5,720,658

Belusa ‘teaches: 
5.    The method of claim 1 wherein the conditioned or return air path is controlled to pressurize the air in the patient room in response to a combined measure of the relationship of the building air pressure at the plurality of sensor locations 52, 53 (fig. 1), and the desired pressure differential between the pressure of the patient room and corridor (fig. 1).
NOTE: Belusa teaches how the pressure is measured in the room, and for that reason two pressure sensors are provided one in te room one in the corridor in order to measure the pressure differential. The pressure in the room and the corridor is thought by Bordin in view of Planning and designing an isolation Facility in Hospitals
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Bordin in view of Planning and designing an isolation Facility in Hospitals invention modified with the Belusa two pressure sensors one in the room one in the corridor in order to calculate the pressure differential and control the desired pressure in the room in order to protect the patient in the patient room from the environment in the corridor that can farther harm the patient health.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Bordin 2011/0197766 in view of Planning and designing an isolation Facility in Hospitals and further in view of Guiles 5,538,471.

Guiles teaches: 
2.    The method of claim 1 wherein controlling the conditioned air or return air path comprises controlling a speed of a fan (step 148, fig.4B, also see Abstract) in the air path to create a pressure differential between air in the patent room and the adjacent corridor.
3.    The method of claim 1 wherein controlling the conditioned air or return air path comprises controlling a damper 44, 54 (fig. 1 or even door 104, fig. 2; also the Planning and designing an isolation Facility in Hospitals teaches controlling dampers, page 52, column 2, second paragraph, see rejection of claim 3 above)) in the air path to control the pressure differential between the patient room and the adjacent corridor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have Bordin in view of Planning and designing an isolation Facility in Hospitals invention modified with the fan speed control in order to change the speed of the fan in order to control the pressure in the room and thus protect patient health. 

Response to Arguments

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762         
041621